149 P.3d 1213 (2006)
342 Or. 254
State
v.
Saner
No. S54192.
Supreme Court of Oregon.
December 19, 2006.
Petition for review Vacated. The motion to withdraw and appoint substitute counsel is granted. Peter Gartlan of the Oregon Public Defense Services is appointed as counsel for the appellant, Rodney Luther Saner. On the court's own motion, the *1214 order denying review, dated December 5, 2006, 342 Or. 117, 149 P.3d 139, is vacated. The motion for relief from default is granted. The motion for indefinite extension of time to file the petition for review is granted in part. Newly appointed counsel may file the petition for review within 30 days of this order. Defendant's previously filed pro se petition for review is construed to be a supplemental petition for review.